EX 10.7

NON-EMPLOYEE DIRECTOR FORM

 

ANTARES PHARMA, INC.

EQUITY COMPENSATION PLAN

 

NONQUALIFIED STOCK OPTION GRANT AGREEMENT

 

This NONQUALIFIED STOCK OPTION GRANT AGREEMENT (this “Agreement”), dated as of
_________ __, 20___ (the “Date of Grant”), is delivered by Antares Pharma, Inc.
(the “Company”) to _______________ (the “Grantee”).

RECITALS

The Company maintains the Antares Pharma, Inc. Equity Compensation Plan, as
amended and restated (the “Plan”), which provides for the grant of options to
purchase shares of common stock of the Company in accordance with the terms and
conditions of the Plan.  The Board of Directors of the Company (the “Board”) has
decided to make a stock option grant as an inducement for the Grantee to promote
the best interests of the Company and its stockholders.  

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

1.Grant of Option.  Subject to the terms and conditions set forth in this
Agreement and in the Plan, the Company hereby grants to the Grantee a
nonqualified stock option (the “Option”) to purchase ___________ shares of
common stock of the Company (“Shares”) at an exercise price of $_________ per
Share.  The Option shall become exercisable according to Paragraph 2 below.  

2.Exercisability of Option.  

(a)Service-Based Vesting.  Except as otherwise provided in subparagraph 2(b)
below and provided that the Grantee continues to be employed by, or provide
service to, the Employer (as defined in the Plan) from the Date of Grant through
the first anniversary of the Date of Grant, the Option will vest and become
exercisable on the first anniversary of the Date of Grant.

(b)Change of Control.  In the event of a Change of Control (as defined in the
Plan) before the Option is fully exercisable in accordance with the vesting
schedule set forth in subparagraph 2(a) above, the Board may take such actions
with respect to the exercisability of the Option as it deems appropriate
pursuant to the Plan; provided that if the Company is not the surviving
corporation (or survives only as a subsidiary of another corporation) as a
result of the Change of Control and the Option is assumed by, or replaced with
an award with comparable terms by, the surviving corporation (or parent or
subsidiary of the surviving corporation) and the Grantee ceases to be employed
by, or provide service to, the Employer on account of a termination by the
Employer (as defined in the Plan) without Cause (as defined in the Plan) upon or
within 12 months following a Change of Control and before the Option is fully
exercisable in accordance with the vesting schedule set forth in subparagraph
2(a) above, any unexercisable portion of the Option shall become fully
exercisable upon such termination of employment or service.  If the Grantee
continues to be employed by, or provide service to, the Employer through the
first anniversary of the Date of Grant following the Change of Control, the
Option will become exercisable on the first anniversary of the Date of Grant.

 

DB1/ 83696093.3

--------------------------------------------------------------------------------

 

3.Term of Option.

(a)The Option shall have a term of ten years from the Date of Grant and shall
terminate at the expiration of that period, unless it is terminated at an
earlier date pursuant to the provisions of this Agreement or the Plan.

(b)The Option shall automatically terminate upon the happening of the first of
the following events:

(i)The expiration of the 90‑day period after the Grantee ceases to be employed
by, or provide service to, the Employer, if the termination is for any reason
other than Disability (as defined in the Plan), death or Cause.

(ii)The expiration of the one‑year period after the Grantee ceases to be
employed by, or provide service to, the Employer on account of the Grantee’s
Disability.

(iii)The expiration of the one‑year period after the Grantee ceases to be
employed by, or provide service to, the Employer, if the Grantee dies while
employed by, or providing service to, the Employer or if the Grantee dies within
90 days after the Grantee ceases to be so employed or provide such services on
account of a termination described in subparagraph (i) above.

(iv)The date on which the Grantee ceases to be employed by, or provide service
to, the Employer for Cause.  In addition, notwithstanding the prior provisions
of this Paragraph 3, if the Grantee engages in conduct that constitutes Cause
after the Grantee’s employment or service terminates, the Option shall
immediately terminate.

Notwithstanding the foregoing, in no event may the Option be exercised after the
date that is immediately before the tenth anniversary of the Date of
Grant.  Except as otherwise set forth in subparagraph 2(b) above, any portion of
the Option that is not exercisable in accordance with this Agreement at the time
the Grantee ceases to be employed by, or provide service to, the Employer shall
immediately terminate as of the date on which the Grantee ceases to be employed
by, or provide service to, the Employer.

4.Exercise Procedures.  

(a)Subject to the provisions of Paragraphs 2 and 3 above, the Grantee may
exercise part or all of the exercisable Option by giving the Company written
notice of intent to exercise in the manner provided in this Agreement,
specifying the number of Shares as to which the Option is to be exercised and
the method of payment.  Payment of the exercise price shall be made in
accordance with procedures established by the Board from time to time based on
type of payment being made but, in any event, prior to issuance of the
Shares.  The Grantee shall pay the exercise price (i) in cash, (ii) unless the
Board determines otherwise, by delivering Shares owned by the Grantee and having
a Fair Market Value (as defined in the Plan) on the date of exercise at least
equal to the exercise price or by attestation (on a form prescribed by the
Board) to ownership of Shares having a Fair Market Value on the date of exercise
at least equal to the exercise price, (iii) by payment through a broker in
accordance with procedures permitted by Regulation T of the Federal Reserve
Board, (iv) through a net exercise of the Option whereby the

DB1/ 83696093.3

-2-

--------------------------------------------------------------------------------

 

Grantee instructs the Employer to withhold that number of Shares having a Fair
Market Value on the date of exercise equal to the aggregate exercise price of
the Option being exercised and deliver to the Grantee the remainder of the
Shares subject to such exercise, or (v) by such other method as the Board may
approve.  The Board may impose from time to time such limitations as it deems
appropriate on the use of Shares to exercise the Option.  

(b)The obligation of the Company to deliver Shares upon exercise of the Option
shall be subject to all applicable laws, rules, and regulations and such
approvals by governmental agencies as may be deemed appropriate by the Board,
including such actions as Company counsel shall deem necessary or appropriate to
comply with relevant securities laws and regulations.    

(c)All obligations of the Company under this Agreement shall be subject to the
rights of the Employer as set forth in the Plan to withhold amounts required to
be withheld for any taxes, if applicable.  Subject to Board approval, the tax
withholding obligation of the Employer with respect to the Option may be
satisfied by having Shares withheld in accordance with procedures established by
the Board.

5.Change of Control.  Except as otherwise set forth in subparagraph 2(b) above,
the provisions of the Plan applicable to a Change of Control shall apply to the
Option, and, in the event of a Change of Control, the Board may take such
actions as it deems appropriate pursuant to the Plan.

6.Restrictions on Exercise.  Except as the Board may otherwise permit pursuant
to the Plan, only the Grantee may exercise the Option during the Grantee’s
lifetime and, after the Grantee’s death, the Option shall be exercisable
(subject to the limitations specified in the Plan) solely by the legal
representatives of the Grantee, or by the person who acquires the right to
exercise the Option by will or by the laws of descent and distribution, to the
extent that the Option is exercisable pursuant to this Agreement.

7.Grant Subject to Plan Provisions.  This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan.  The grant and exercise of the
Option are subject to interpretations, regulations and determinations concerning
the Plan established from time to time by the Board in accordance with the
provisions of the Plan, including, but not limited to, provisions pertaining to
(a) rights and obligations with respect to withholding taxes, (b) the
registration, qualification or listing of the Shares, (c) changes in
capitalization of the Company and (d) other requirements of applicable law.  The
Board shall have the authority to interpret and construe the Option pursuant to
the terms of the Plan, and its decisions shall be conclusive as to any questions
arising hereunder.  By accepting this Option, the Grantee acknowledges that all
the decisions and determinations of the Board shall be final and binding on the
Grantee, his or her beneficiaries and any other person having or claiming an
interest under the Option.  The Grantee acknowledges receipt of the Plan and the
Plan prospectus, which are available on the Company’s internal X drive (or
successor drive); provided that paper copies of the Plan and the Plan prospectus
are available upon request by contacting Human Resources (609) 359-3020.

DB1/ 83696093.3

-3-

--------------------------------------------------------------------------------

 

8.No Employment or Other Rights.  The grant of the Option shall not confer upon
the Grantee any right to be retained by or in the employ or service of the
Employer and shall not interfere in any way with the right of the Employer to
terminate the Grantee’s employment or service at any time.  The right of the
Employer to terminate the Grantee’s employment or service at any time for any
reason is specifically reserved.

9.No Stockholder Rights.  Neither the Grantee, nor any person entitled to
exercise the Grantee’s rights in the event of the Grantee’s death, shall have
any of the rights and privileges of a stockholder with respect to the Shares
subject to the Option, until certificates for Shares have been issued upon the
exercise of the Option.

10.Assignment and Transfers.  Except as the Board may otherwise permit pursuant
to the Plan, the rights and interests of the Grantee under this Agreement may
not be sold, assigned, encumbered or otherwise transferred except, in the event
of the death of the Grantee, by will or by the laws of descent and
distribution.  In the event of any attempt by the Grantee to alienate, assign,
pledge, hypothecate, or otherwise dispose of the Option or any right hereunder,
except as provided for in this Agreement, or in the event of the levy or any
attachment, execution or similar process upon the rights or interests hereby
conferred, the Company may terminate the Option by notice to the Grantee, and
the Option and all rights hereunder shall thereupon become null and void.  The
rights and protections of the Company hereunder shall extend to any successors
or assigns of the Company and to the Company’s parents, subsidiaries, and
affiliates.  This Agreement may be assigned by the Company without the Grantee’s
consent.

11.Complete Agreement.  This Agreement will become effective as of the Date of
Grant.  This Agreement records the final, complete, and exclusive understanding
of the parties with respect to the matters addressed herein and supersedes any
prior or contemporaneous agreement, representation, or understanding, whether
oral or written, by either of them, relating to the matters addressed herein.  

12.Applicable Law.  The validity, construction, interpretation and effect of
this Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to the conflicts of laws provisions
thereof.

13.Notice.  Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the General Counsel at the corporate
headquarters of the Company, and any notice to the Grantee shall be addressed to
such Grantee at the current address shown on the payroll of the Employer, or to
such other address as the Grantee may designate to the Employer in writing.  Any
notice shall be delivered by hand, sent by telecopy or enclosed in a properly
sealed envelope addressed as stated above, registered and deposited, postage
prepaid, in a post office regularly maintained by the United States Postal
Service.

DB1/ 83696093.3

-4-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this Agreement, effective as of the Date of Grant.

 

 

ANTARES PHARMA, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

Peter Graham

 

 

Title:

Executive Vice President, General Counsel, Human Resources, Chief Compliance
Officer & Secretary

 

 

DB1/ 83696093.3

-5-